DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
This application is a Division of U.S. application No. 16/730,162, filed on 12/30/2019, now US patent No. 11,089,705.

Information Disclosure Statement
The IDS filed on 01/28/2022 has been considered and made of record.

Oath/Declaration
The oath/declaration filed on 08/09/2021 is acceptable.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 4, 6-7, 11 and 13 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hsieh et al. [US 2011/0194264].
Regarding claim 1, Hsieh et al., disclose an electronics device (1, figures 1-3), comprising:
a housing (41, figures 1-3), the housing with a post member (412, figures 1-3) having a through-hole (416, figures 1-3) defined therethrough; and
a printed circuit board (30, figures 2-3) connected to the housing at a plurality of connection points, the printed circuit board including one or more electric or electronic components (it is well-known for a printed circuit board has at least one or more component mounted thereon, paragraph 0005) disposed thereon, 
wherein the post member is disposed through an aperture (33, figure 2-3) defined on the printed circuit board, a distal end portion (412, figures 1-3) of the post member is deformed (figures 2-3) so as to fix the printed circuit board to the housing at one of the connection points, and 
a seal member (417, figures 1-3) disposed at least partly within the through-hole of the post member and forms a seal therewith.
Regarding claim 4, Hsieh et al., disclose a plug member (432, figures 1-3) disposed at least partly in the post member, and the seal member (417, figures 1-3) is disposed between the plug member and an inner surface of the post member (figure 3), the seal member forming a seal between the plug member and the post member.
Regarding claim 6, Hsieh et al., disclose wherein the distal end portion (412, figure 3) of the post member is larger than a diameter of the aperture of the printed circuit board.
Regarding claim 7, Hsieh et al., disclose an electronics device (1, figures 1-3), comprising: 
a housing (41, figures 1-3), the housing with a post member (412, figures 1-3) extending from the housing, the post member having a through-hole (416, figures 1-3) defined through the post member; and
a printed circuit board (30, figures 2-3) connected to the housing at a plurality of connection points, the printed circuit board including one or more electric or electronic components (it is well-known for a printed circuit board has at least one or more component mounted thereon, paragraph 0005) disposed thereon and having an aperture (33, figures 2-3), wherein the post member is disposed through the aperture of the printed circuit board, and a distal end portion (412, figures 2-3) of the post member is larger than a diameter of the aperture so as to fix the printed circuit board to the housing at one of the connection points (figure 3), and 
a seal member (417, figures 1-3) disposed at least partly within the through-hole of the post member and forms a seal therewith.
Regarding claim 11, Hsieh et al., disclose a plug member (432, figures 1-3) disposed at least partly in the post member, and the seal member (417, figures 1-3) is disposed between the plug member and an inner surface of the post member (figure 3), the seal member forming a seal between the plug member and the post member.
Regarding claim 13, Hsieh et al., disclose wherein the post member has a deformed section at the distal end portion of the post member (412, figures 1-3).




Allowable Subject Matter
Claims 14-17 are allowed.
The following is an examiner’s statement of reasons for allowance:  The method claim 14 discloses the combination steps of “obtaining a housing from which extends a post member having a through-hole defined through the post member and base portion, a printed circuit board, and a housing cover; and attaching the housing cover to the housing; and placing a seal member at least partly in the through-hole of the post member so as to form a seal with the post member.”  These steps, in conjunction with other steps, as claimed in the method claim 14, were neither found to be disclosed, nor suggested by the prior art of records.  Method claims 15-17 depend on the allowed claim 14.
 	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Claims 2-3, 5, 8-10 and 12 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter: The claim 2 discloses the combination features of “wherein the seal member comprises a rubber ball member disposed in the through-hole of the post member so as to form a seal therewith.”  These features, in conjunction with other features, as claimed in the claim 1, were neither found to be disclosed, nor suggested by the prior art of records.  
The claim 3 discloses the combination features of “wherein the seal member comprises a sealant material disposed at least one of over and in the distal end portion of the post member so as to form a seal therewith.”  These features, in conjunction with other features, as claimed in the claim 1, were neither found to be disclosed, nor suggested by the prior art of records.  
The claim 5 discloses the feature(s) of “wherein the seal member comprises a rubber composition.”  This feature(s), in conjunction with other features, as claimed in the combination features of the claims 4 and 1, were neither found to be disclosed, nor suggested by the prior art of records.   
The claim 8 discloses the feature(s) of “wherein the seal member has a rubber composition.”  This feature(s), in conjunction with other features, as claimed in the claim 7, were neither found to be disclosed, nor suggested by the prior art of records.  Claim 9 depends on the allowed claim  8.
 	The claim 10 discloses the combination features of “wherein the seal member comprises a sealant material disposed in, on, or in and on the distal end portion of the post member so as to form a seal therewith.”  These features, in conjunction with other features, as claimed in the claim 7, were neither found to be disclosed, nor suggested by the prior art of records.  
The claim 12 discloses the feature(s) of “wherein the seal member comprises a rubber composition.”  This feature(s), in conjunction with other features, as claimed in the combination features of the claims 11 and 7, were neither found to be disclosed, nor suggested by the prior art of records.   

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:  Sakuma [US 2006/0197887] discloses liquid crystal module.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Hung S. Bui whose telephone number is (571)272-2102.  The examiner can normally be reached on M-F: 8am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jinhee J. Lee can be reached on (571) 272-1977.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. 
Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/Hung S. Bui/
Primary Examiner, Art Unit 2841
09/09/2022